DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 29th, 2022 have been fully considered but they are not persuasive.
In light of Applicant’s amendment to further define that the plurality of bearings can be advanced axially to engage the frusto-conical shoulder to deflect the flexible arms radially.  Overcomes the previous rejection of Bosshard et al. in view of Staunton et al., but does not overcome the prior art as a whole.  Under the new interpretation the Examiner has taken a new interpretation relying upon Staunton for the newly amended features as Staunton teaches a plurality of bearings (120’s), channels (122’s), plurality of ramped surfaces (66’s) extending from distal ends (65’s) of the flexible arms (64’s), wherein the plurality of bearings can be advanced axially to engage the frusto-conical shoulder to deflect the flexible arms radially (¶144).  A greater detailed explanation can be found in the body of the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4, 6-12, 14-16, 18-20 and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the passageways" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
 	For the purpose of examination, the claim has been interpreted to read “the internal passageway” as this has proper antecedence back to line 6 of the claim 1.
 	Claims 4, 6-12, 14-16, 18-20 and 29-32 are rejected under 35 U.S.C 112(b) as they depend from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-12, 14-16, 18-20, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bosshard et al. (US 2018/0185080) in view of Staunton et al. (US 2014/0276949).
 	Regarding claim 1, Bosshard et al. disclose an engagement mechanism (100) for a driver instrument, the engagement mechanism comprising a mobile shaft (320) extending along an axis (considered the central longitudinal axis), the mobile shaft comprising a first shaft portion (see figure below) located at a proximal end (see figure below) of the mobile shaft; a driver portion (see figure below) located at a distal end (see figure below) of the mobile shaft; and an internal passageway (“tube” ¶102, figure 3D) extending from the proximal end to the distal end; a collet (310) for coupling to a drive input of the driver instrument, the collet comprising a second shaft portion (see figure below) disposed within the passageway at the first shaft portion (figure 1A); and flexible arms (see figure below) extending from the second shaft portion within the driver portion; and an angled engagement interface (318 + 322) between the driver portion and the flexible arms configured to permit the driver portion to push the flexible arms radially inward when the first shaft portion is slid along the second shaft portion (¶76, ¶103); the angled engagement interface comprises a plurality of ramped surfaces (see figure below) extending from distal ends of the flexible arms to form a frusto- conical shoulder (figures 3A-3B); and a frusto-conical surface (322) forming a portion of the passageway at the driver portion; wherein the frusto-conical surface can be advanced to engage the cylindrical shoulder to deflect the flexible arms (¶76. ¶103).
  	However, Bosshard et al. fail to expressly teach or disclose the mobile shaft portion has channels extending into the driver portion within the passageways and a plurality of bearings positioned within the channels of the driver portion; wherein the plurality of bearings can be advanced axially to engage the frusto-conical shoulder to deflect the flexible arms radially.  
 	Staunton et al. disclose an engagement mechanism (figures 20-21) having an internal passageway (102), channels (122’s) extending into the driver portion (figures 18, 22) within the passageway (figures 18, 22) an angled engagement interface (figure 19) having a plurality of ramped surfaces (66’s) from distal ends (65’s) of the flexible arms (64) to form a frusto-conical shoulder (figures 15-16); and a plurality of bearings (120’s) positioned within the channels (112’s) of the driver portion; wherein the plurality of bearings can be advanced axially to engage the frusto-conical shoulder to deflect the flexible arms (64’s) radially (¶144 “the barrel deforms the fingers 64 into the groove 132 as the tips 66 contact and slide along the barrel 114”).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the engagement mechanism of Bosshard et al. to comprise a plurality of bearings positioned with the channels of the drive portion; wherein the plurality of bearings can be advanced axially to engage the frusto-conical shoulder to deflect the flexible arms radially as taught by Staunton et al. as it permits selective coupling between the mobile shaft and the collect of the engagement mechanism.
	Regarding claim 4, Bosshard et al. disclose the passageway has a larger diameter in the driver portion than in the first shaft portion (figure 3D, as the opening 322 tapers outwardly).
	Regarding claim 6, Bosshard et al. in view of Staunton et al. disclose the mobile shaft further comprises a retainer ring coupled to an exterior of the driver portion adjacent the channels (figures 19-21 of Staunton).
 	Regarding claim 7, Bosshard et al. in view of Staunton et al. disclose the channels further comprise opposed flanges (see figure below) to retain the plurality of bearings opposite the retainer ring (¶136 of Staunton). 	Regarding claim 8, Bosshard et al. in view of Staunton disclose the opposed flanges permit the plurality of bearings to travel radially within the channels (figures 19-23, ¶135-137 of Staunton).
 	Regarding claim 9, Bosshard et al. in view of Staunton disclose the channels are angled toward the frusto-conical shoulder (figure 19).
 	Regarding claim 10, Bosshard et al. disclose a key (136 of Staunton) rotatably connecting the first shaft portion (64 of Staunton) and the second shaft portion (106 of Staunton), the key permitting the first shaft portion to slide along the second shaft portion.
 	Regarding claim 11, Bosshard et al. disclose a body (200) having an interior (figure 1A) wherein the mobile shaft and the collet are rotatably mounted within the body (¶91); a drive input (400) located at last partially within the interior, the drive input coupled to the collet (figures A, 4F); and a handle mechanism (220) engageable with the first shaft portion of the mobile shaft to translate the mobile shaft along the collet to selectively engage the plurality of bearings with the shoulder portions (¶76, ¶103).
 	Regarding claim 12, Bosshard et al. disclose the internal passageway has a larger diameter in the driver portion than in the first shaft portion (figure 1A, as the opening 322 tapers).
 	Regarding claim 14, Bosshard et al. in view of Staunton et al. disclose the driver portion further comprises a retainer ring (128 of Staunton) coupled to an exterior of the driver portion adjacent the radial channels (figures 19-21 of Staunton). 	Regarding claim 15, Bosshard et al. in view of Staunton et al. disclose the radial channels each further comprises opposed flanges (terminal ends of 122’s of Staunton) to retain the plurality of bearings opposite the retainer ring (figures 19-23 of Staunton).
 	Regarding claim 16, Bosshard et al. in view of Staunton et al. disclose the opposed flanges permit the plurality of bearing to travel radially within the radial channels (¶135-137).
  	Regarding claim 18, Bosshard et al. in view of Staunton et al. disclose the radial channels are angled toward the frusto-conical surfaces of the shoulder portions (figure 19 of Staunton).
 	Regarding claim 19, Bosshard et al. disclose the collet further comprises a second shaft portion (see figure above) from which the plurality of flexible arms extend, the second shaft portion is being engaged with the drive input and inserted into the first shaft portion of the mobile shaft (figure 1A).
 	Regarding claim 20, Bosshard et al. disclose the collet further comprises a plurality of slots (311’s) disposed between adjacent flexible arms of the plurality of flexible arms (figures 3A, 3B).
 	Regarding claim 29, Bosshard et al. disclose the mobile shaft and the collect are axially bounded by the body (¶91 via the threaded joint or clip).
 	Regarding claim 31, Bosshard et al. disclose the mobile shaft is mounted within the body (210) within a plunger (211) supported by the body via bearings, (230, 240, 250), the plunger being actuatable by the handle mechanism (figure 1A, ¶94, ¶101).

    PNG
    media_image1.png
    688
    581
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 21, 30 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775